Filed 10/13/20
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                         DIVISION SEVEN

In re ANNA T., a Person           B299987
Coming Under the Juvenile
Court Law.                        (Los Angeles County
                                  Super. Ct. No.18CCJP04605A)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

       Plaintiff,

       v.

TODD T.,

       Defendant and Appellant;

ANNA T., a Minor, etc.,

       Respondent.

       APPEAL from orders of the Superior Court of Los Angeles
County, Philip L. Soto, Judge. The order terminating jurisdiction
is affirmed. Orders purporting to modify the final judgment are
vacated.
      John L. Dodd, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Marsha F. Levine, under appointment by the Court of
Appeal, for Minor and Respondent.



                   _________________________

       Welfare and Institutions Code section 362.41 authorizes the
juvenile court, when terminating jurisdiction over a dependent
child, to issue a custody and visitation order that will become
part of the parents’ family law file2 and remain in effect in the
family law action “until modified or terminated by a subsequent
order.” Section 302, subdivision (d), reinforces the post-
termination significance of the juvenile court’s section 362.4
custody orders by providing that those orders (commonly referred
to as “exit orders”) may not be modified by the family court
“unless the court finds that there has been a significant change of
circumstances since the juvenile court issued the order and
modification of the order is in the best interests of the child.”
       Here, the dependency petition was filed, and the juvenile
court assumed jurisdiction, after the family court had entered a
final judgment awarding Todd T. sole legal authority to make


1     Statutory references are to this code unless otherwise
stated.
2     If no family law action is pending, the court’s order “may be
used as the sole basis for opening a file in the superior court of
the county in which the parent, who has been given custody,
resides.” (§ 362.4, subd. (c).)



                                 2
healthcare decisions for his daughter, Anna T. When the juvenile
court terminated its jurisdiction a year later, it expressly declined
to issue a juvenile court custody order pursuant to section 362.4,
“revert[ing] back to the original family law decision.”
Nonetheless, the court ordered Anna to continue in treatment
with a therapist selected by Anna’s mother, Nancy D., to be paid
by Todd, until that therapist determined a change would not
interfere with Anna’s treatment. The court also prohibited Todd
from returning Anna to two healthcare providers (a pediatrician
and a therapist) who had previously seen her.
       Todd appeals the healthcare orders, arguing the juvenile
court improperly delegated to the therapist the decision of how
long Anna would continue in treatment with her at his expense
and abused its discretion by basing the order precluding him
from taking Anna to her former pediatrician and therapist on
mistaken factual assumptions. We do not reach those issues.
The challenged orders, not having been made as part of a juvenile
court custody order pursuant to section 362.4, had no continuing
effect after the juvenile court terminated its jurisdiction.
Accordingly, those orders are vacated.3 Any ongoing issues
regarding Todd’s authority to make healthcare decisions
regarding Anna are properly addressed to the family court.




3      In her supplemental letter brief Anna’s counsel suggests, if
we conclude the challenged orders have no post-termination
effect, Todd’s appeal should be dismissed as moot. To avoid any
possible confusion concerning their continuing significance,
however, it is more appropriate to vacate the orders.



                                 3
      FACTUAL AND PROCEDURAL BACKGROUND
       1. The Family Court Proceedings
       Nancy and Todd married in 2009. Anna was born
four years later. They separated in early 2015, and Nancy
petitioned for dissolution of the marriage in November of that
year.
       Nancy and Todd stipulated to dissolution of their marriage
and agreed on issues of property division and spousal support.
They reserved for trial child custody and child support.
       Following a four-day contested hearing the family court
issued a final judgment on reserved issues on May 17, 2018,
ordering Nancy and Todd to share legal and physical custody of
Anna. However, after observing the hostility between the
parents and their very different decisionmaking styles, the court
concluded joint decisionmaking was impossible. Accordingly, to
keep both parents involved in the child’s life while minimizing
the need for communication between the parents, the court
awarded each parent sole legal custody on certain issues, with
the other parent entitled to have full access to records and
personnel. Specifically, the family court awarded sole legal
authority on all healthcare issues to Todd; all legal authority on
educational decisions to Nancy. The court additionally adopted a
physical custody schedule that allowed each parent both weekday
and weekend time.4



4      The judgment detailed a physical custody/parenting plan
that provided Anna would be with Todd every first, third and
fifth weekend of the month and every Tuesday from 2:00 p.m. or
the end of school to Wednesday at 5:00 p.m. Anna was to be with
Nancy all times not designated as Todd’s custodial time.


                                4
      2. The Juvenile Court Assumes Jurisdiction
      On July 24, 2018 the Los Angeles County Department of
Children and Family Services (Department) filed a petition on
behalf of Anna alleging she came within section 300,
subdivision (b)(1) (failure to protect) because of an injury
consistent with a healed cigarette burn and a bruised nose after
being in the care of Nancy’s new partner, and subdivision (c)
(serious emotional damage) because of the conflict between
Nancy and Todd over Anna’s care. The juvenile court found a
prima facie case for detention, removed Anna from Nancy’s care
and released her to Todd.
      At a combined jurisdiction/disposition hearing on
September 17, 2018 the court dismissed the subdivision (b)(1)
allegation and sustained the subdivision (c) allegation as
amended by interlineation to state the parents’ disputes over
custody and visitation created a substantial risk to Anna of
serious emotional damage. The court ordered Anna released to
both parties, designated a custody schedule based on the family
court order, granted educational rights to Nancy and medical
rights to Todd and ordered the Department to provide family
maintenance services. The court also directed Nancy and Todd to
submit the names of potential therapists to Anna’s counsel, who
would select someone to treat Anna from that list.
      3. Issues Regarding Anna’s Therapy
      In December 2018 Nancy and Todd agreed Anna would be
seen by Dr. Angela Bissada, a therapist selected by Nancy.
“[M]other agree[d] to bear the cost of these sessions ($300.00
per hour), while father agree[d] to pay the co-pay (not to exceed

Decisions on issues not specifically addressed in the judgment
were to be made by the parent with custody at that time.



                                5
$50.00) for said sessions.” Notwithstanding this arrangement,
Todd and Nancy continued to disagree regarding Anna’s therapy
and the responsibility for its costs. In Todd’s view, expressed in
an email to the Department’s social worker, Anna was
deteriorating, rather than progressing, in her therapy sessions
with Dr. Bissada. Todd stated his intent to change therapists.
      4. The Section 364 Review Hearing and Termination of
         Dependency Jurisdiction
      At the section 364 review hearing on August 9, 2019 Todd
urged the court to terminate dependency jurisdiction and award
Nancy and him equal legal and physical custody of Anna. The
Department, concerned about Anna’s emotional well-being,
recommended the court retain jurisdiction and continue to
provide services to the family. Anna’s counsel and Nancy joined
that request and proposed that the court resolve the difficulties
regarding Anna’s therapy by granting Nancy sole legal authority
to make healthcare decisions for the child.5
      The court concluded there were no issues that justified
retaining dependency jurisdiction, explaining its sole concern was
“we’ve now got [Anna] in a therapy situation with a therapist
who seems to be helping her. And I don’t want to have the dad
rock that boat.”6 Accordingly, the court ruled it would terminate



5      Anna’s counsel argued it was “untenable for father to hold
medical and mother to hold education rights. They can’t agree on
one single issue . . . . This is a protracted family law case with a
family law exit order that was not tenable. And we see that
here.”
6     The court observed, “[T]here are no other dependency
issues. We’ve settled all of the dependency issues. The rest are


                                 6
jurisdiction and revert to the family court’s order “with this carve
out: . . . Father will have all of the medical rights for those
decisions with the exception that minor is to continue to be seen
by Dr. Angela Bissada. Father will not be permitted to change
that. She will remain with Bissada, and he will pay the bills for
Bissada. . . . There will be no change in therapists until
Dr. Bissada agrees that she can transfer the case to a therapist in
father’s health plan without detriment to the minor’s treatment.
There’s no way I can find that the best interest of the child is
going to be effectuated unless and until I know that the therapist
who is doing a good job with the child right now continues to be
the therapist.”
       Notwithstanding its acknowledgment that it was modifying
the family court’s final judgment granting Todd the authority to
make all medical decisions concerning Anna, the court, without
explanation, stated, “I don’t think we need an exit order. We are
reverting to the original family law order. And the only thing
that I’m changing are the things that I’ve stated on the record
that will go into the minute order.” Anna’s counsel then asked
the court to include in the minute order that Anna could not see
her former pediatrician (Dr. Marianne Finerman) or her former
therapist (Dr. Gary Larkin). Todd did not object.
       The August 9, 2019 minute order terminating juvenile
court jurisdiction restates the court’s decision not to issue a
juvenile court custody order pursuant to section 362.4: “Father to
hold all minor’s medical rights with the exception that the minor
continues to be seen by Dr. Bissada. Father can’t change that
and father is to pay the bills for Dr. Bissada. Mother is to ensure

all family law issues that the parties can deal with in family
court.”



                                 7
the minor is seen by Dr. Bissada and mother is responsible for
transporting the minor to and from therapy sessions with
Dr. Bissada. [¶] There is to be no change until Dr. Bissada can
change to a therapist in father’s health plan and does not
interfere with the minor’s treatment. [¶] Father is not to return
the minor to Gary Larkin or Marianne Finerman or individuals
in their offices. [¶] The Court reverts back to the original family
law decision—no Juvenile Custody Order is required for his
case.”
      5. Todd’s Appeal
      Todd filed a timely notice of appeal.7 In his opening brief
Todd conceded substantial evidence supports a finding it was in
Anna’s best interest to remain in therapy with Dr. Bissada for
some period for purposes of continuity. However, he argued the
open-ended nature of the juvenile court’s order and its grant to
Dr. Bissada of the right to determine when Anna could change
therapists constituted an improper delegation of decisionmaking
authority to her—authority Todd asserted should be exercised by
the court or Anna’s parent. Todd also argued the prohibition on
returning Anna to Dr. Larkin or Dr. Finerman was based on a
mistaken assertion it had been the court, rather than the
Department, that had earlier concluded those healthcare
professionals were favoring Todd rather than acting impartially
in their treatment of Anna.
      After Todd filed his opening brief, the Department
submitted a letter in lieu of a respondent’s brief explaining it had
recommended the case remain open because it believed Anna


7    Nancy also filed a notice of appeal. Her appeal was
dismissed for failure to file an opening brief.



                                 8
continued to be at risk of emotional harm and stating it took no
position on the issues raised by Todd’s appeal. Anna, through
appointed counsel, then filed a respondent’s brief and a motion to
take additional evidence on appeal, urging us to dismiss Todd’s
appeal under the disentitlement doctrine because of Todd’s
alleged interference with Anna’s treatment by Dr. Bissada after
the juvenile court’s August 9, 2019 order8 or, in the alternative, to
affirm the juvenile court’s order as well within its discretion.
      After briefing was completed we invited the parties to
submit supplemental letter briefs addressing the court’s failure to
issue a juvenile court custody order under section 362.4.
                          DISCUSSION
      1. The Law Governing Issuance of a Juvenile Court
         Custody Order
          a. Statutory provisions
       The Legislature clearly defined the respective roles of the
family court and the juvenile court in determining issues of child
custody. The family court has jurisdiction to make orders
regarding custody and visitation of the minor children of a
marriage in an action for dissolution of the marriage or legal
separation of the parties. (Fam. Code, §§ 2010, subd. (b); 3021,
subds. (a), (c); see Fam. Code, § 3011 [factors considered in
determining best interest of child]; see also Fam. Code, § 3120
[“[w]ithout filing a petition for dissolution of marriage or legal
separation of the parties, a spouse may bring an action for the

8     According to the declarations submitted with Anna’s
motion to take additional evidence, Dr. Bissada has stopped
treating Anna because of Todd’s interference. Todd submitted
evidentiary objections to most of the material presented in Anna’s
motion. We deny the motion as unnecessary to our decision.



                                  9
exclusive custody of the children of the marriage”].) Once a child
has been adjudged a dependent of the juvenile court pursuant to
Welfare and Institutions Code section 300, however, “any issues
regarding custodial rights between his or her parents shall be
determined solely by the juvenile court . . . so long as the child
remains a dependent of the juvenile court.” (Welf. & Inst. Code,
§ 302, subd. (c); see id., § 304 [“[w]hile the child is under the
jurisdiction of the juvenile court all issues regarding his or her
custody shall be heard by the juvenile court”]; Cal. Rules of
Court, rule 5.620(a) [“[o]nce a petition has been filed alleging that
a child is described by section 300, and until the petition is
dismissed or dependency is terminated, the juvenile court has
exclusive jurisdiction to hear proceedings relating to the custody
of the child and visitation with the child and establishing a
guardianship for the child”].)9
        The Legislature has also expressly delineated the
procedures that must be followed by the juvenile court if it
intends a custody or visitation order to have continuing effect
after dependency jurisdiction terminates. Section 362.4,
subdivision (a), provides, “If the juvenile court terminates its
jurisdiction over a minor who has been adjudged a dependent
child of the juvenile court prior to the minor’s attainment of the
age of 18 years, and proceedings for dissolution of marriage, for
nullity of marriage, or for legal separation, of the minor’s parents
. . . are pending in the superior court of any county, or an order
has been entered with regard to the custody of that minor, the
juvenile court on its own motion, may issue . . . an order
determining the custody of, or visitation with, the child.”


9     All rule references are to the California Rules of Court.



                                 10
Section 362.4, subdivision (b), specifies an order issued pursuant
to subdivision (a) “shall continue until modified or terminated by
a subsequent order of the superior court” and directs the order be
filed in family court proceedings.
       That only a juvenile court custody order issued pursuant to
section 362.4, not any juvenile court order affecting custody, will
continue in effect after termination is made plain by section 302,
subdivision (d), and its legislative history. As discussed, that
subdivision provides, “Any custody or visitation order issued by
the juvenile court at the time the juvenile court terminates its
jurisdiction pursuant to Section 362.4 regarding a child who has
been previously adjudged to be a dependent child of the juvenile
court shall be a final judgment and shall remain in effect after
that jurisdiction is terminated. The order shall not be modified
in a proceeding or action described in Section 3021 of the Family
Code unless the court finds that there has been a significant
change of circumstances since the juvenile court issued the order
and modification of the order is in the best interests of the child.”
       As initially drafted, however, Assembly Bill No. 2464 (1999-
2000 Reg. Sess.) (Assembly Bill 2464), which added
subdivision (d) to section 302 prohibiting a family court from
modifying a custody or visitation order issued pursuant to
section 362.4 without a showing of a significant change of
circumstances,10 extended this continuing, post-termination effect

10    Prior to the addition of subdivision (d) to section 302,
custody and visitation orders issued by the juvenile court on
termination of dependency jurisdiction were treated by many
courts as temporary orders in a pending family law action that
could be modified upon a showing that modification was in the
best interests of the child without an additional showing of a
material change in circumstances. (See Assem. Com. on


                                 11
to all juvenile court custody and visitation orders, not only to
section 362.4 exit orders. The first version of section 302’s new
subdivision (d) in Assembly Bill 2464 provided, “Any order issued
by the juvenile court regarding the custody of, or visitation with,
a child who has been previously adjudged to be a dependent child
of the juvenile court shall remain in effect after that jurisdiction
is terminated and shall not be modified unless . . . .”
(Assem. Bill 2464 (1999-2000 Reg. Sess.) as amended April 10,
2000.)11 As explained in the bill analysis prepared for the
Assembly Committee on the Judiciary’s hearing on May 9, 2000,
the bill’s author agreed to amend this language to include the
limiting reference to section 362.4 orders in response to concerns
raised by staff: “The precise language of the bill prohibits the
modification of an order issued by the [juvenile] court regarding
custody or visitation. The family court is bound by custody or
visitation orders of the juvenile court to the extent that the
juvenile court issues exit orders upon the juvenile court’s
termination of jurisdiction . . . . The author has therefore agreed
to amend the bill at page 3, line 1, to clarify that it was meant to
only apply to modification of juvenile court exit orders.” (Assem.
Com. on Judiciary, Analysis of Assem. Bill No. 2464 (1999-2000
Reg. Sess.), as amended April 10, 2000, p. 5 [discussing proposed
amendment to “limit to modification of exit orders”].) The new


Judiciary, Analysis of Assem. Bill 2464 (1999-2000 Reg. Sess.), as
amended April 10, 2000, p. 4.)
11    As originally introduced on February 24, 2000 by
Assemblymember Sheila Kuehl, Assembly Bill 2464 was a shell,
or placeholder, bill. The legislation as amended on April 10, 2000
was the initial version that contained a proposed new
subdivision (d) to section 302.



                                 12
language restricting continuing effect to custody and visitation
orders issued pursuant to section 362.4 appeared in May 17, 2000
amendments to Assembly Bill 2464 and remained through its
enactment into law.
          b. The mandatory Judicial Council form (JV-200)
       The Legislature directed the Judicial Council to adopt
forms for any post-termination custody order issued under
section 362.4. (§ 362.4, subd. (e).) The Judicial Council has done
so and, in rule 5.700(b), made use of that form mandatory: “The
order must be prepared on Custody Order-Juvenile-Final
Judgment (form JV-200).” Rule 5.700(b), (c) and (d) further
prescribe the procedures that must be followed for the
preparation and transmission of the juvenile court custody order
from the juvenile court to the receiving family court and for filing
and providing notice to the parties once the order has been
received.
       The importance of using mandatory form JV-200 was
explained in the August 18, 2015 report by the Judicial Council’s
Family and Juvenile Law Advisory Committee (Advisory Com.)
recommending changes to the form, which were thereafter
adopted by the Council and remain in effect today: “The orders
need to provide specific direction to the parents and other parties
to facilitate compliance and reduce the potential for conflict . . . .
[¶] Juvenile final custody orders also need to provide sufficient
detail, and use language familiar to the family law bench and
bar, to permit the family court to enforce them if a dispute does
arise or to modify or terminate the orders if circumstances
change significantly and modification would be in the best
interest of the child. The information included in the juvenile
court order must address the circumstances that led to the



                                  13
juvenile court’s child custody and parenting time orders to enable
a family court to determine whether circumstances have changed
to a degree that justifies considering whether the requested
modification is in the best interests of the child. The child
custody orders need to serve these functions without disclosing
juvenile case information that should remain confidential,
because juvenile court child custody orders, including
attachments, are not themselves confidential. (§ 362.4.)”
(Advisory Com. Rep., pp. 3-4.)
      2. The Juvenile Court’s Failure To Follow Required
         Procedures for Issuing Post-termination Custody Orders
         Deprives Its Orders of Continuing Effect
       Although the juvenile court here plainly recognized its
ability to issue a juvenile court custody order pursuant to
section 362.4, the court believed it unnecessary in this case,
stating as it ordered termination of dependency jurisdiction, “I
don’t think we need an exit order.” The court was wrong. For the
court’s orders that Anna continue in therapy with Dr. Bissada
and that Todd not return Anna to the care of Dr. Larkin or
Dr. Finerman to remain effective after dependency jurisdiction
terminated, use of the procedures outlined in section 362.4 and
rule 5.700 and preparation and filing of mandatory form JV-200
were essential. The failure to do so means those orders are no
longer valid: Except as provided in sections 302, subdivision (d),
and 362.4, orders of the juvenile court regarding custody and
visitation are effective only while that court exercises its
jurisdiction over the child. (See §§ 302, subd. (c) [issues
regarding parents’ custodial rights are to be determined by the
juvenile court “so long as the child remains a dependent of the
juvenile court”], 304, 2d par. [“[t]his section shall not be




                                14
construed to divest the domestic relations division of a superior
court from hearing any issues regarding the custody of a child
when that child is no longer a dependent of the juvenile court”].)
       Insistence that the juvenile court adhere to the statutes
and rules of court detailing the procedures for issuance of post-
termination custody orders is not simply a matter of
hypertechnical appellate court literalism. Because the juvenile
court failed to utilize those procedures, its orders regarding
Anna’s treatment were not forwarded for filing and service in
Todd and Nancy’s family law action and properly remain
confidential, depriving the family court judge and the parties in
that proceeding of a nonconfidential explanation on form JV-200
of the circumstances the juvenile court found justified its decision
to modify the May 17, 2018 final judgment awarding Todd full
authority to make healthcare decisions for Anna.12 The rules for
issuance of a juvenile court custody order are rules for a reason
and must be followed.




12    In her supplemental letter brief Anna’s counsel states it
appears the family court was provided with the juvenile court’s
minute order as an exhibit to a request for modification filed by
Todd. Putting aside any issue as to the appropriateness of filing
a confidential minute order in the family law proceedings, a
party’s submission of the document without the court-provided
information on form JV-200 is a wholly unsatisfactory substitute
for the procedure mandated by statute and the California Rules
of Court.



                                 15
                         DISPOSITION
      The juvenile court’s order terminating dependency
jurisdiction is affirmed. Its orders purporting to modify the
family court’s final judgment granting Todd the authority to
make all healthcare decisions for Anna are vacated.




                                     PERLUSS, P. J.


      We concur:



            SEGAL, J.



            FEUER, J.




                                16